141 Ga. App. 256 (1977)
233 S.E.2d 245
NYLEN
v.
TIDWELL.
53396.
Court of Appeals of Georgia.
Argued January 31, 1977.
Decided February 9, 1977.
*257 Stanley H. Nylen, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.
BELL, Chief Judge.
This is an appeal from an order holding the appellant in contempt of court for repeatedly asking the same question to a juror on voir dire and which had been previously answered by the juror, despite the trial judge's admonitions to cease and to move on to another area; and for making the following statement to the court: "I insist on one more answer."
The appellant's conduct in persisting in examining the juror authorized the finding that appellant was in contempt. See Crudup v. State, 218 Ga. 819 (130 SE2d 733). In contempt cases if there is any substantial evidence authorizing a finding that the party charged was guilty of contempt, and the trial judge so finds, his judgment must be affirmed insofar as the sufficiency of the evidence is concerned. Pedigo v. Celanese Corp. of America, 205 Ga. 392 (3) (54 SE2d 252).
Judgment affirmed. McMurray and Smith, JJ., concur.